United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 17, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-10950
                        Conference Calendar



ROY EDWARDS ADDICKS, JR.,

                                    Plaintiff-Appellant,

versus

T. MYERS; TINA S. VITOLI; RICHARD E. WATHEN;
M. MUNSCH; JOHN GUINN; VIKKI D. IVEY; S. O.
WOODS; JASON T. HEATON; THOMAS R. SMYTH; MARK
CANEDO; RUSING; ROBERT J. PARKER; HERMAN WESTON,
JR.; JIMMY S. WEBB; KENNETH L. BRIGHT; JIMMY O.
BOWMAN; JANIE COCKRELL; SUSAN SCHUMACHER; ROBERT
R. TREON; BILLY W. BENNETT; TEXAS DEPARTMENT OF
CRIMINAL JUSTICE - INSTITUTIONAL DIVISION OFFICIALS,
Office Staff; RECEPTION AND DIAGNOSTIC CENTER
CLASSIFICATION COMMITTEE; GARZA WEST TRANSFER
FACILITY, UNIT CLASSIFICATION COMMITTEE; GOREE
UNIT CLASSIFICATION; STATE CLASSIFICATION COMMITTEE;
GARY JOHNSON; WAYNE SCOTT,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 7:02-CV-203
                      --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Roy Edwards Addicks, Jr., Texas prisoner #861070, has filed

a motion to proceed in forma pauperis (IFP) on appeal from the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 03-10950
                                   -2-

district court’s dismissal of his 42 U.S.C. § 1983 complaint as

frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).    By moving

for IFP, Addicks is challenging the district court’s

certification that IFP status should not be granted on appeal

because his appeal is not taken in good faith.     See Baugh v.

Taylor, 117 F.3d 197, 202 (5th Cir. 1997).    Because Addicks

presents no nonfrivolous issue for appeal, his motion for IFP is

DENIED, and the appeal is DISMISSED.     See Baugh, 117 F.3d at 202

and n.24; 5TH CIR. R. 42.2.

     Both the district court’s dismissal of Addicks’ complaint

and this court’s dismissal of this appeal count as “strikes” for

purposes of 28 U.S.C. § 1915(g).     See Adepegba v. Hammons, 103
F.3d 383, 385-87 (5th Cir. 1996).     We caution Addicks that once

he accumulates three strikes, he may not proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

     MOTION DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTIONS

WARNING ISSUED.